UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1983


JONATHAN TORREY DUNCAN,

                    Plaintiff - Appellant,

             v.

CORRECT CARE SOLUTIONS, LLC, now known as Wells Path, LLC; JOHN
RANCY; ALAN RHOADES; REBEKAH DIXON; AMANDA JENNINGS,

                    Defendants – Appellees,

             and

K. ADAMS; OFFICER ADAMS; OFFICER ADONJI; S. CALDWELL; OFFICER
JOHN DOE 4; OFFICER CARTER; NURSE JOHN DOE 1; OFFICER JOHN DOE
5; JOHN DOE 2; JOHN DOE 3; JOHN DOE 6; FORSYTH COUNTY; WILLIAM
T. SCHATZMAN; SCHUTT; OFFICER HOMMEL; WENDY HOGAN; A.
SWALLIE; K. TURPIN; TWONDA WHITE,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-00353-CCE-JLW)


Submitted: March 23, 2021                                      Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Jonathan Torrey Duncan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jonathan Torrey Duncan seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing 5 of the 18 named defendants in his

civil action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Duncan

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3